Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE
Status of Claims
Claims 9 – 20 have been amended.
Claims 1 – 8 have been cancelled.
Claim 21 has been added.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 9 – 21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims recite receive service related data from entities of an enterprise (the specification, as originally filed, recites that an entity can be personnel, i.e. humans); harmonize (in light of the specification, harmonize is understood to be normalizing) a service related data based on at least one of entity specific rules, entity related properties, enterprise related policies, and enterprise related procedures; derive a service need associated with the entity based on predefined enterprise rules; receive the service need; send a request for industry standard data to the service need; identify predefined technology area, 
The limitations of receive service related data from entities of an enterprise (the specification, as originally filed, recites that an entity can be personnel, i.e. humans); harmonize (in light of the specification, harmonize is understood to be normalizing) a service related data based on at least one of entity specific rules, entity related properties, enterprise related policies, and enterprise related procedures; derive a service need associated with the entity based on predefined enterprise rules; receive the service need; send a request for industry standard data to the service need; identify predefined technology area, predefined application area and device category associated with the service need upon receiving an updated set of technology areas, application areas and device categories associated with the service need; enable provisioning of a resolution; identify a specific service provider organization and specific resolver group capable of resolving a service need; assign the service need to a specific 
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements – a generic processor executing computer code stored on a computer medium and a plurality of modules to perform the (See MPEP 2106.05(g) while also reciting that the a generic processor executing computer code stored on a computer medium are merely being applied to perform the steps that can be performed in the human mind or using pen and paper (See MPEP 2106.05(f)) such that it amounts no more than mere instructions to apply the exception using a generic processor executing computer code stored on a computer medium and a plurality of modules to perform the aforementioned functions/steps that comprise the abstract idea.  Although the claim recites a plurality of modules and an automated digital service desk, the Examiner asserts that the recited technology is merely being used to receive, store, and transmit information in order to perform operations that a customer support representative performs.  With regards to the automated digital service desk, as currently presented in the claims, the Examiner asserts that the automated digital service desk has been generically recited in order to perform generic operations that comprise the receiving of information in order to compare it against known information so as to identify a match and, if a match is not 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a generic processor executing computer code stored on a computer medium and a plurality of modules to perform the aforementioned functions/steps that comprise the abstract idea to perform the steps of receive service related data from entities of an enterprise (the specification, as originally filed, recites that an entity can be personnel, i.e. humans); harmonize (in light of the specification, harmonize is understood to be normalizing) a service related data based on at least one of entity specific rules, entity related properties, enterprise related policies, and enterprise related procedures; derive a service need associated with the entity based on predefined enterprise rules; receive the service need; send a request for industry standard data to the service need; identify predefined technology area, predefined application area and device category 
Additionally:
Claims 10, 12, 18 are directed toward reciting additional generic technology and applying it to the abstract idea in order to perform insignificant extra solution activities.
Claims 11, 15 is directed towards descriptive subject matter.
Claims 13, 16, 19, 20 recites elements similar to what has already been discussed above;
Claim 14 is directed towards updating information, which is broad enough to encompass a human providing the update.
The remaining claims are similar to what has already been discussed above and, therefore, refers to and incorporates the analysis provided above.
In summary, the dependent claims are simply directed towards providing additional descriptive factors that are considered for providing customer support by way of providing a solution to an identified problem.  Accordingly, the claims are not patent eligible.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 – 21 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu (US PGPub 2017/0032281 A1) in view of Klein et al. (US PGPub 2018/0007204 A1).
In regards to claims 9, 17, and 21, Hsu discloses ( (Claim 9) a computer-implemented method, comprising; (Claim 17) a non-transitory computer readable medium having stored thereon instructions for resolving service needs of an enterprise comprising machine executable code which when executed by at least one processor, causes the processor to perform steps comprising; (Claim 21) a computing device comprising:
(Claim 21)
In regards to:
a memory; and

(Fig. 2. 4a, 4b):
(Claims 9, 17, 21)
receiving, by a computing device a plurality of service related data from a network interface communicatively coupled to a plurality of entities of an enterprise (Fig. 2, 6; ¶ 54, 65 wherein the system receives service related data over a communication network coupled to a plurality of machinery and a plurality of fabricators); and 
harmonizing, by the computing device, a service related data associated with an entity into a plurality of meaningful data units based on entity specific rules, entity related properties, enterprise related policies, and enterprise related procedures (¶ 54, 59, 60, 63, 65, 74, 78, 79, 91, 92, 109, 118, 119 wherein the collected information is formatted into a standardized or structured form useable by the system and/or personnel and based on machinery specific rules (i.e. algorithms and models for each machinery that dictates how it operates/functions/performs), machinery related properties/characteristics (i.e. physical characteristics and performance of the machinery), enterprise related policies (i.e. quality and what is expected of workers and personnel (e.g., training needs, skill)), and enterprise related procedures (i.e. maintenance procedures that users must follow for the machinery)); 
deriving, by the computing device, at least one service need associated with the entity from the plurality of meaningful data units based on predefined enterprise rules (¶ 44, 54, 55, 60, 65, 71, 72 wherein, based on the collected, formatted and analyzed information, the system determines a service need, which is further based on rules/policies of the machinery’s corresponding fabricator); and 
In regards to:
receiving, by the computing device, the at least one service (¶ 44, 55, 72, 79, 92, 109 wherein the analytic platform receives information pertaining to servicing needs, which can be based on fault information, for the machinery); and
sending, by the computing device, a request for industry standard data related to the at least one service need to a digital research expert (¶ 65, 117, 118, 119 wherein the analytic platform has access to a plurality of information sources and where an information source provides the analytic platform with information pertaining to industry and/or fabricator standards information in order to allow the analytic platform to determine the specifics of a determined fault for the particular piece of machinery); and 
identifying, by the computing device, one or more predefined technology area, predefined application area, and device category, associated with the at least one service need upon receiving an updated set of technology areas, application areas, and device categories associated with the at least one service need from a digital research expert (¶ 59, 60, 69, 71 wherein the system identifies at least a device category for the associated service need upon receiving updated information regarding the device category associated with the service need in order to allow the system to determine a solution to the identified fault); 
In regards to:
computing device, an error type associated with the at least one service need based on the identified one or more predefined technology area, predefined application area, and device category from the digital research expert 
requesting, by the computing device, a solution bot for a resolution to the error type associated with at least one service need 
(¶ 72, 73, 79, 88, 93, 94, 112, 117 wherein the system retrieves error codes (and the like) associated with the service need based the device category and utilizes machine learning (and the like) to determine a solution for the particular fault as indicated by the collected data and error code); 
enabling, by the computing device, provisioning of the resolution via the solution bot to the entity when the solution bot succeeds in retrieving a satisfactory resolution to the at least one service need from a solution database (¶ 44, 54, 63, 92, 117 wherein the system utilizes machine learning, collected information, and standards/policies regarding set values, thresholds, or expected performance parameters for the particular machinery in order to compare and determine whether the current real time operations of the machinery are performing as they should and, if not, utilize the known thresholds, or expected performance parameters for the particular machinery in order to calibrate the machinery back to expected performance/operation levels); 
[…]; and 
[…].
Hsu discloses a system and method for monitoring the performance of machinery and utilizing known stored information in order to determine if the real time Hsu discloses that that the analysis and resolution process can be performed by either the system or by human personnel in response to the system providing the necessary information to the personnel, Hsu fails to explicitly disclose whether it is old and well-known in the art to notify human personnel to resolve an issue in response to the automated system being unable to resolve the issue.
To be more specific, Hsu fails to explicitly disclose:
identifying, by the computing device, a specific service provider organization and a specific resolver group capable of resolving the at least one service need when the solution bot fails to retrieve the satisfactory resolution to the at least one service need; and 
assigning, by the computing device, the at least one service need to the specific resolver group for enabling resolution of the at least one service need by the specific resolver group as per predefined service resolution agreements.
However, Klein, which is also directed towards providing remote support, further teaches that it is not only old and well-known in the art to utilize an automated system and live personnel to resolve an issue, but to further program the automated system that, upon failing to resolve the issue, to contact a live agent to resolve the issue.  Klein teaches that it is old and well-known in the art for automated agents to not always be capable of resolving an issue and, consequently, in an attempt to resolve the issue, the automated system will route the issue to a live agent based upon the nature of the question, the skillset of the agent or the identity of the caller and caller information that indicates a previous agent on the same matter.  Since Hsu already teaches that an 
(For support see: 107) 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in the fault detection and resolution system and method of Hsu with the ability to further configure the automated system to contact a live agent when the automated system is unable to resolve an issue, as taught by Klein, as this would result in a more robust issue resolution system that would increase the chances of having an issue be resolved, especially in light of the fact that it is known in the art for automated system to not always be capable of providing a resolution.
In regards to claims 10, 18, the combination of Hsu and Klein discloses (the method of claim 9; the non-transitory computer readable medium of claim 17), further comprising:   
fetching, by the computing device, the plurality of service related data from the plurality of entities; and 
communicating, by the computing device, the plurality of service related data to the network interface 
(Hsu - Fig. 2, 6; ¶ 54, 65 wherein the system is in communication with a plurality of machinery in order to collect, analyze, compare, and diagnose each piece of machinery over the communication network).  
In regards to claim 11, the combination of Hsu and Klein discloses the method of claim 9, wherein an entity comprises one of a personnel, a consumer application, a business application, a machine and a device associated with the enterprise (Fig. 2, 6; ¶ 54, 65 wherein the entity is a piece of machinery).  
In regards to claim, 12, the combination of Hsu and Klein discloses the method of claim 9, further comprising: storing, by the computing device, the plurality of service related data in one of a structured, unstructured, and semi-structured format, wherein the big data storage structure is communicatively coupled to the network interface (¶ 79, 91 wherein the system formats data into structured data and utilizes big data that is coupled to the network as well as receiving unstructured or semi-structured data in raw format for further processing; ¶ 57, 63, 64, 66, 117 wherein the system utilizes big data).  
In regards to claims 13, 19, the combination of Hsu and Klein discloses (the method of claim 9; the non-transitory computer readable medium of claim 17), wherein the digital research expert comprises: 
retrieving, by the computing device, an updated set of industry standard data comprising industry trend data and error type data related to one or more of technology areas, application areas and device categories related to the plurality of entities from a plurality of external data sources (¶ 63, 65, 117, 118 wherein the system retrieves updated data of industry standards in order to analyze and determine the state of the machinery’s performance/operations and allowing the system to determine whether the data should be compared against fabricator requirements or general requirements, which can be further based on other plants and manufacturers in order to identify trends, as well as whether or not there is an error with the operations/performance of the particular machinery as compared against the industry); 
analyzing, and validating, by the computing device, the retrieved set of industry standard data (¶ 63, 65, 117, 118  wherein the analyzes and validates retrieved data of the industry and its standards); and 
identifying, by the computing device, the error type associated with the one or more of the technology areas, the application areas and the device categories (¶ 69, 72, 73, 79, 88, 93, 94, 112, 117 wherein the system identifies an error type based on the operation/performance data of the machinery the system is monitoring for the particular piece of machinery); 
storing, by the computing device, the validated set of industry standard data, and a set of predefined external rules, wherein a predefined external rule comprises one or more service needs mapped to one or more validated industry standard data (¶ 57, 63, 64, 66, 117 wherein the system utilizes big data in order to identify the error or fault of the machinery; ¶ 65, 117, 118, 119 wherein the system validates the information it retrieves and compares against the machinery and where the information can be retrieved from external sources with their corresponding rules in order to determine if the machinery is operating within acceptable tolerances); and 
computing device, the automated digital service desk with one or more predefined external rules, and error type data related to the at least one service need from the error content database, upon receiving a request for the industry standard data related to the at least one service need from the first communication interface of the automated digital service desk (¶ ¶ 44, 54, 63, 92, 117, 120 wherein the system is comprised of various communication interfaces (including those discussed above) to communicate with various entity types and sources of information in order to allow the system to evaluate the operation/performance of the machinery and determine whether it is operating as expected or whether servicing is needed).  
In regards to claims 14, 20, the combination of Hsu and Klein discloses (the method of claim 9; the non-transitory computer readable medium of claim 17), wherein the at least one processor of the automated Digital Service Desk is further configured to: updating, by the computing device, the solution bot and the solution database with the resolution provided by the specific resolver group when the solution bot fails to provide the satisfactory resolution to the at least one service need (Klein – ¶ 37, 39, 102, 105 wherein the system can be updated with new information in order to assist the automated agent with future issues based on the specifics of interactions and resolutions when a live agent was needed). 
In regards to claim 15, the combination of Hsu and Klein discloses the method of claim 9, wherein the service need comprises one of an incident, a problem, a service request, and a change request (¶ 72, 73, 79, 88, 93, 94, 112, 117 wherein the service need is in response to a detected fault)
In regards to claim 16, the combination of Hsu and Klein discloses the method of claim 15, wherein the at least one processor of the automated digital service desk is further configured to: 
identifying, by the computing device, the at least one service need as the incident when the plurality of meaningful data units map to a first pattern that indicates existence of an abnormality in reference to an expected key performance indicator of the entity (¶ 54, 72, 78, 120 wherein a service need is identified as an incident based on the determination of a change that was made which is based on a comparison and analysis of the machinery’s performance/operations against expected performance/operations and historical information); 
identifying, by the computing device, the at least one service need as the problem when the plurality of meaningful data units map to a second pattern that indicates a probability of occurrence of an abnormality in reference to the expected key performance indicator of the entity (¶ 54, 59, 72, 78 wherein a service need is identified as a problem based on the detection of a fault or possible fault which is based on a comparison and analysis of the machinery’s performance/operations against expected performance/operations); 
identifying, by the computing device, the at least one service need as the service request when the plurality of meaningful data units map to a third pattern that indicates one of provisioning of resources and execution of additional tasks essential for meeting at least one requirement of the entity (¶ 59, 60, 78 wherein a service need is identified as a service request based on a comparison and analysis of the machinery’s performance/operations against expected performance/operations in relation to the usage or life expectancy parameter associated with the machinery); and 
identify the at least one service need as the change request when the plurality of meaningful data units map to a fourth pattern that indicates enhancing the expected performance behavior of the entity to meet at least one additional enterprise requirements (¶ 60, 78 wherein a service need is identified as an incident based on the determination of a change that was made which is based on a comparison and analysis of the machinery’s performance/operations against expected performance/operations and historical information).  
Response to Arguments
Applicant's arguments filed 8/16/2021 have been fully considered but they are not persuasive.
Claim Objections
The objections to the claims have been withdrawn due to amendments.
Claim Interpretation
The claim interpretation has been withdrawn due to amendments.
Rejection under 35 USC 112(b)
The rejection under 35 USC 112(b) has been withdrawn due to amendments.
Rejection under 35 USC 112(a)
The rejection under 35 USC 112(a) has been withdrawn due to amendments.
Rejection under 35 USC 101
The rejection under 35 USC 101 has been maintained.

With that said, and in light of the applicant’s reference to ¶ 3 and 11 of the applicant’s specification and amendments, the Examiner asserts that the claimed invention is simply utilizing generic technology, i.e. a computer, and “applying it” to the abstract idea for the advantageous that computers provide, i.e. faster, less prone to human error, more efficient, and etc.  The Examiner asserts that such generic applications of generic technology falls under the “apply it” analysis of MPEP § 2106.05 and, consequently, insufficient to integrate the abstract idea into a practical application.  The Examiner asserts that the generic computer is not being improved upon, but simply being used to communicate and store information, as well as perform steps that can be performed by a human, i.e. comparing information, in order to retrieve information, i.e. a solution. 
Additionally, although the specification recites artificial intelligence (AI) and the claim recites a solution bot, the Examiner asserts that these features have been generically recited and applied to the abstract idea.  The claimed invention is not directed towards the improvement of the AI/solution bot, but simply “applying it” to the abstract idea in order to perform the comparison and solution retrieval.  The claimed invention simply recites that information is provided to the AI/solution bot and the AI/solution bot provides a solution based on a review of stored information while never 
Rejection under 35 USC 103
The Examiner asserts that the applicant’s arguments are directed towards newly amended limitations and are, therefore, considered moot.  However, the Examiner has responded to the newly submitted amendments, which the arguments are directed to, in the rejection above, thereby addressing the applicant’s arguments.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the attached PTO-892 Notice of References Cited.
Klein et al. (US PGPub 2018/0007204 A1); Williams (WO 2005048067 A2); Wu et al. (A Framework for Large Scalable Natural Language Call Routing Systems) – which are directed towards addressing user issues and automatically routing the user to a live agent for further assistance
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERARDO ARAQUE JR whose telephone number is (571)272-3747.  The examiner can normally be reached on Monday - Friday 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571) 270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GERARDO ARAQUE JR
Primary Examiner
Art Unit 3689



/GERARDO ARAQUE JR/Primary Examiner, Art Unit 3689                                                                                                                                                                                                        9/9/2021